Shawn /s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    February 10, 2014

                                   No. 04-13-00263-CV

                                   Kimberly BROOKS,
                                       Appellant

                                            v.

                                    Shawn BROOKS,
                                        Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-CI-17320
                        Honorable Richard Price, Judge Presiding


                                     ORDER
         Appellee’s Unopposed Motion to Expedite Appeal is GRANTED and the appeal will be
set for submission and considered by the court at the earliest possible date.


                                                               PER CURIAM


ATTESTED TO:____________________________
             Keith E. Hottle
             Clerk of Court